USCA11 Case: 21-11476    Date Filed: 08/30/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-11476
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:20-cv-00416-WKW,
                      Bkcy No. 2:19-bk-30762-WRS


In re: LEVIA E. WOMACK,
                                                                         Debtor.

__________________________________________________________________

TITLEMAX OF ALABAMA, INC.,

                                                            Plaintiff-Appellant,
                                  versus

LEVIA E. WOMACK,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (August 30, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and BRANCH, Circuit
Judges.
          USCA11 Case: 21-11476        Date Filed: 08/30/2021    Page: 2 of 9




PER CURIAM:

      This appeal presents the issue whether a debtor who declares bankruptcy

under Chapter 13 of the Bankruptcy Code before defaulting on a title loan under

the Alabama Pawnshop Act, Ala. Code § 5-19A-1 et seq., can modify the

pawnholder’s rights in the plan of reorganization, 11 U.S.C. § 1322(b)(2).

TitleMax of Alabama, Inc., challenges an order confirming Levia Womack’s plan

of reorganization on the ground that, after she filed for bankruptcy, her title loan

matured, she forfeited her ownership in the vehicle that secured her loan by failing

to exercise her statutory right of redemption, and title to the vehicle vested in

TitleMax. See Ala. Code §§ 5-19A-6, 5-19A-10. The district court affirmed the

judgment of the bankruptcy court that Womack held title to and the right to possess

her vehicle while TitleMax remained a security creditor whose interest in the

vehicle could be modified in Womack’s plan of reorganization. We affirm.

      On March 1, 2019, Womack pledged her vehicle to TitleMax in exchange

for a loan of $3,792.40. Their contract stated that Womack had to pay “the

principal sum plus a Pawnshop Charge of $416.78 . . . on 3/31/19 (the ‘Maturity

Date’)” and that she “grant[ed] [TitleMax] a security interest in the Vehicle and the

Title.” By the terms of the contract, “[i]f [Womack] fail[ed] to timely pay any

amount payable hereunder when due, then [her] account will be in default” and

TitleMax “may take possession of the Vehicle . . . .” The contract provided that,

                                           2
          USCA11 Case: 21-11476        Date Filed: 08/30/2021     Page: 3 of 9



“[i]f [Womack] fail[ed] to redeem the Vehicle within 30 days following the

Maturity Date . . . and [she] d[id] not pay accrued and outstanding charges and

enter into a new Pawn Ticket and Security Agreement with [TitleMax], then the

Vehicle shall be forfeited to and absolute right, title, and interest in and to the

Vehicle shall vest in [TitleMax].” Womack retained possession of the vehicle, and

TitleMax recorded a lien on the title of the vehicle.

      Under the Alabama Pawnshop Act, a pawn transaction gives a pawnbroker

“a lien on the pledged goods pawned for the money advanced and the pawnshop

charge owed, . . . subject to the rights of other persons who have an ownership

interest or prior liens in the pledged goods.” Ala. Code § 5-19A-10(a). The pledgor

has “no obligation to redeem pledged goods or make any payment on a pawn

transaction.” Id. § 5-19A-6. If “[p]ledged goods [are] not redeemed on or before

the maturity date . . . fixed and set out in the pawn ticket . . . the pawnbroker [must

hold the goods] for 30 days following that date . . . [for] rede[mption] or

repurchase[] by the pledgor . . . .” Id. § 5-19A-10(b). “Pledged goods not redeemed

within 30 days following the originally fixed maturity date shall be forfeited to the

pawnbroker and absolute right, title, and interest in and to the goods shall vest in

the pawnbroker.” Id. § 5-19A-6.

      On March 20, 2019, 11 days before her pawn contract matured, Womack

filed a petition for bankruptcy. She listed her vehicle as an asset of her estate and


                                            3
          USCA11 Case: 21-11476        Date Filed: 08/30/2021    Page: 4 of 9



TitleMax as a secured creditor, and she proposed in her plan of reorganization to

repay TitleMax over the life of the plan. TitleMax objected and argued that “the

only right held by [Womack’s estate] under Alabama law [was] the right to redeem

the pledged property.” TitleMax argued that, like the debtor in In re Northington,

876 F.3d 1302 (11th Cir. 2017), Womack’s “filing of [a] bankruptcy petition did

not freeze the statutory right of redemption . . . and after the expiration of the 60-

day period [to redeem under state law, Ala. Code § 5-19A-10, and the Bankruptcy

Code, 11 U.S.C. § 108, she] automatically forfeited the [pawned] vehicle and

absolute right, title and interest [to the vehicle] vested in TitleMax.”

      The bankruptcy court overruled the objection of TitleMax and confirmed

Womack’s plan. The bankruptcy court determined that Womack had not defaulted

on her loan and owned the pawned vehicle when she filed her bankruptcy petition

and that “[t]he pawn contract and certificate of title listing TitleMax as the

lienholder provided [it] with a perfected security interest in the vehicle,” which

Womack could modify in her plan of reorganization. The bankruptcy court

distinguished Womack’s case from Northington, where the pawn contract matured

and the redemption period commenced running before the debtor filed for

bankruptcy and transferred to the estate only a right to redeem, which lapsed and

resulted in the rights to the pawned vehicle vesting automatically in the

pawnbroker under “Georgia’s pawn statute” and the asset “dropping out of the


                                           4
          USCA11 Case: 21-11476        Date Filed: 08/30/2021    Page: 5 of 9



bankruptcy estate.” 876 F.3d at 1306. The bankruptcy court explained that, because

Womack’s “pawn contract . . . had not matured as of the petition date and [she]

held legal title to the pawned vehicle, not mere redemption rights” when she filed

her bankruptcy petition, the redemption period had “no application to [her] pawn

contract,” her “legal title interest and possessory interest [in the vehicle] entered

the bankruptcy estate,” and she was “entitled to modify TitleMax’s secured claim

under 11 U.S.C. § 1322(b)(2).”

      The district court affirmed. It determined and TitleMax conceded that

Womack owned the pawned vehicle when she filed for bankruptcy and that the

vehicle became property of the estate. The district court ruled that, unlike the

debtor in Northington, whose “conditional right to possess and the right to redeem”

became property of the bankruptcy estate that “could be converted to a more

substantial and permanent right, ownership, only by the affirmative act of

redemption,” Womack was the “‘owner of the vehicle,’ not its mere possessor” and

the “ownership interest” her bankruptcy estate assumed “lacked the dynamism that

would cause it to leave the estate over time.” The district court ruled that applying

Northington to Womack’s situation “would wrongly render the date of default

irrelevant with respect to the bankruptcy estate—and therefore would fail to

recognize that the parties’ property interests change when that date passes.”




                                           5
           USCA11 Case: 21-11476        Date Filed: 08/30/2021     Page: 6 of 9



       Under the Bankruptcy Code, “[p]roperty of the estate is defined broadly to

include ‘all legal or equitable interests of the debtor in property as of the

commencement of the case.’” In re Lewis, 137 F.3d 1280, 1283 (11th Cir. 1998)

(quoting 11 U.S.C. § 541(a)(1)). “[T]he term ‘commencement’ means the date on

which the debtor filed [her] bankruptcy petition.” Northington, 876 F.3d at 1309.

“[W]hether a debtor’s interest constitutes property of the estate is a federal

question,” but “the nature and existence of the debtor’s right to property is

determined by looking at state law.” Lewis, 137 F.3d at 1283 (internal quotation

marks omitted). So to resolve whether Womack had an interest in her pawned

vehicle that became property of her estate, we must examine the interplay between

the pawn contract, Alabama law, and the Bankruptcy Code. And we review that

issue of law de novo. Northington, 876 F.3d at 1307.

       Womack’s contract with TitleMax states that, “[i]f [she] fails to timely pay

any amount . . . when due, then [her] account will be in default,” and TitleMax

“may take possession” of the pawned vehicle, which triggers the period to redeem.

(Emphasis added.) Consistent with caselaw interpreting the Alabama Pawnshop

Act, the contract provides that it is only “[u]pon the debtor’s default . . . [that] title

and right of possession pass to the creditor . . . .” See Am. Nat’l Bank & Tr. Co. of

Mobile v. Robertson, 384 So. 2d 1122, 1123 (Ala. Civ. App. 1980); see also

Complete Cash Holdings, LLC v. Fryer, 297 So. 3d 1223, 1225 (Ala. Civ. App.


                                             6
          USCA11 Case: 21-11476        Date Filed: 08/30/2021   Page: 7 of 9



2019) (stating that a pawnbroker has no remedy under the Pawnshop Act until the

borrower defaults on the loan). And under the Act, “the 30–day period . . . to

redeem [a] vehicle beg[ins] . . . on the day the pawn ticket mature[s],” not before.

Pattans Ventures, Inc. v. Williams, 959 So. 2d 115, 121 (Ala. Civ. App. 2006). As

a result, a pawnbroker’s right to title and to possession of a pawned vehicle ripens

only on expiration of the redemption period; until that day, the pawnbroker is a

“lienholder” who “is entitled [only] to the amount of its interest in the automobile.”

State ex rel. Morgan v. Thompson, 791 So. 2d 977, 978 (Ala. Civ. App. 2001).

      “[T]he Bankruptcy Code takes an estate’s constituent property interest as it

finds them.” Northington, 876 F.3d at 1314. When Womack filed for bankruptcy,

11 days remained for her to repay TitleMax. So on “commencement of [Womack’s

bankruptcy] case,” 11 U.S.C. § 541(a)(1), her pawn contract had not matured and

she owned rights to the title and to possess her vehicle. Short of the date of default,

“title and right of possession [had yet to] pass to [TitleMax],” see Am. Nat’l Bank

& Tr., 384 So. 2d at 1123, to trigger the period to redeem the vehicle, see Pattans

Ventures, 959 So. 2d at 121. And TitleMax concedes that Womack’s rights to the

title, to possess, and of actual possession of her pawned vehicle became property of

her bankruptcy estate.

      Womack’s fixed interest in her vehicle is distinguishable from the

contingent interest that the debtor had in Northington. The debtor in Northington


                                           7
          USCA11 Case: 21-11476        Date Filed: 08/30/2021   Page: 8 of 9



“filed a Chapter 13 bankruptcy petition . . . [after he] defaulted on [his] loan by

failing to repay it on time and . . . shortly before expiration of the redemption

period.” 876 F.3d at 1305. So the property of the debtor’s estate consisted only of a

right to redeem his pawned vehicle. Under the Georgia pawn law, which is

materially indistinguishable from the Alabama Pawnshop Act, if the debtor’s estate

failed timely to redeem the vehicle, it would “be automatically forfeited to the

pawnbroker by operation of law, and any ownership interest of the [debtor] . . .

[would] automatically be extinguished as regards the pledged item.” Ga. Code

§ 44-14-403(b)(3).

      In contrast with the debtor in Northington, Womack enjoyed the benefit of

the automatic stay. In Northington, because the debtor transferred his vehicle to the

bankruptcy estate after the period to redeem commenced running, the Bankruptcy

Code extended his redemption period “for a finite term of 60 days.” 876 F.3d at

1306, 1313 (discussing 11 U.S.C. § 108(b)). The debtor could not avail himself of

the automatic stay, 11 U.S.C. § 362(a), in Northington, because “anything

temporarily stayed under the specific language of section 108(b) [can]not [be]

indefinitely stayed by the more general language of section 362(a).” 876 F.3d at

1313. But the statutory right to redeem in the Alabama Pawnshop Act, Ala. Code

§ 5-19A-6, and the extension of time under the Code, 11 U.S.C. § 108(b), never

applied to Womack because her vehicle became property of the estate. As a result,


                                           8
           USCA11 Case: 21-11476       Date Filed: 08/30/2021     Page: 9 of 9



Womack’s bankruptcy petition “operate[d] as a stay” to prevent any action by

TitleMax to “obtain possession of property of the estate,” to “enforce” its pre-

petition lien, or to “collect, assess, or recover” any pre-petition claim. See id.

§ 362(a)(3)–(5).

       Unlike the debtor in Northington, Womack had an interest in her vehicle that

she could modify in her Chapter 13 plan. In Northington, the debtor never invoked

his right to redeem and forfeited his legal interest in the pawned vehicle. 876 F.3d

at 1309–10. Because the debtor’s contingent rights to title of and to possess his

vehicle vested automatically in the pawnbroker, Ga. Code § 44-14-403(b)(3), the

asset “dropped out of the bankruptcy estate,” and no property interest existed for

the debtor to modify. Northington, 876 F.3d at 1306. But the automatic stay, 11

U.S.C. § 362(a) (3)–(5), froze the interest of TitleMax as a lienholder with a

secured interest in Womack’s vehicle, see Ala. Code § 5-19A-10(a), for “the

amount of its interest in the automobile,” Thompson, 791 So. 2d at 978. And

Womack, as a Chapter 13 debtor, could “modify the rights of [TitleMax, as a]

holder[] of [a] secured claim[].” See 11 U.S.C. § 1322(b)(2). The district court did

not err.

       We AFFIRM the judgment confirming Womack’s plan of reorganization.




                                            9